Name: Commission Regulation (EEC) No 2024/87 of 8 July 1987 re-establishing the levying of customs duties on jerseys, pullovers, etc., products of category 5 (code 40.0050), parka' s, anoraks, etc., products of category 21 (code 40.0210), women' s or girls' nightdresses, pyjamas, etc., products of category 24 (code 40.0240) and track suits, products of category 73 (code 40.0730) originating in Indonesia to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 190/8 Official Journal of the European Communities 10 . 7 . 87 COMMISSION REGULATION (EEC) No 2024/87 of 8 July 1987 re-establishing the levying of customs duties on jerseys , pullovers , etc ., products of category 5 (code 40.0050), parka's , anoraks, etc ., products of category 21 (code 40.0210), women's or girls' nightdresses , pyjamas, etc ., products of category 24 (code 40.0240) and track suits , products of category 73 (code 40.0730) originating in Indonesia to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply of category 21 (code 40.0210), women s or girls night ­ dresses or pyjamas, etc ., products of category 24 (code 40.0240) and track suits, products of category 73 (code 40.0730) the relevant ceiling amounts to 24 500 , 25 400, 35 400 and 7 100 pieces respectively ; whereas on 1 June 1987 imports of the products in question into the Community originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products . originating in developing countries (;), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community - level ; Whereas, in respect of jerseys, pullovers, etc ., products of category 5 (code 40.0050), parka's, anoraks, etc ., products HAS ADOPTED THIS REGULATION : Article 1 As from 13 July 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Code Category CCT heading ' No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.0050 5 60.05 ex A 60.05-01 , 29 , 30, 32, 33, 34, 39, . 40 , 41 , 42, 43 , 80 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Knitted or crocheted Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bedjackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like 40.0210 21 61.01 ex B 61.02 ex B 61.01-29, 31 , ex 32 61.02-25, 26, ex.28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of manmade fibres 0 OJ No L 373, 31 . 12. 1986, p . 68 . 10 . 7 . 87 No L 190/9Official Journal of the European Communities Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) . W 40.0240 24 60.04 ex B 60.04-35, 47, 51 , 53 , 65, 73 , 81 , 83 60.05-84 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' night-shirts, pyjamas, bathrobes, dressing gowns and similar articles , knitted or crocheted Women's or girls ' night-dresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns, and similar articles, knitted or corcheted 40.0730 73 60.05 ex A 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted of wool, of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1987. For the Commission COCKFIELD Vice-President,